United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-2656
                                    ___________

Shirley Forney                         *
                                       *
            Appellant,                 *
                                       *
      v.                               *
                                       * Appeal from the United States
Joseph W. Forney; Leland G. Forney;    * District Court for the
Marilyn K. Lucas; Frank Burch; Connie * Eastern District of Missouri.
Burch; Ronald L. Lehenbauer; Michelle *
L. Lehenbauer; State of Missouri;      *    [UNPUBLISHED]
Calvin Eugene Forney,                  *
                                       *
            Appellees.                 *
                                  ___________

                          Submitted: November 25, 1998
                              Filed: December 2, 1998
                                   ___________

Before FAGG, BEAM, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.

      Shirley Forney appeals the district court’s1 dismissal of her 42 U.S.C. § 1983
action alleging violations of her constitutional rights in connection with state probate
proceedings, and seeking to overturn state court rulings. Having carefully reviewed the


      1
        The Honorable Carol E. Jackson, United States District Judge for the Eastern
District of Missouri.
record and the parties& briefs, we affirm for the reasons stated by the district court. See
8th Cir. R. 47B. Appellees& motion on appeal is denied.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-